PER CURIAM
Defendant petitions for reconsideration of our opinion affirming his convictions on various crimes. State v. Borck, 230 Or App 619, 216 P3d 915 (2009). Although we reject without discussion defendant’s substantive contentions in support of his petition, we allow reconsideration for the limited purpose of modifying and correcting one aspect of our quotation of the trial court’s operative ruling, as set out at 230 Or App at 629. Specifically, in the fourth paragraph of our quotation of the trial court’s ruling, which begins “[The letters] do show * * the two references to “[M]” in that paragraph should, instead, read “[J].”
Reconsideration allowed; former opinion modified and adhered to as modified.